Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

Claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher L. Frank on June 29, 2021.

In the claims:
Claim 84, line 2, “E440” has been changed to -- S440 --  
Claim 85, line 2, “E440” has been changed to -- S440 --  
Claim 86, line 2, “E440” has been changed to -- S440 -- 
Claim 87, line 2, “E440” has been changed to -- S440 -- 

Conclusion
Claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99 are allowed.
The instant application was refiled with an IDS submission and that none of the cited art discloses, renders obvious, or casts doubt upon the ability of one of ordinary skill in the art to make and use the claimed invention as set forth in claims 1, 6-9, 16, 19, 31-33, 36-46, 48, 54-57, 59, 62-63, 77, 84-88 and 90-99.  The closest prior art is Parren et al (US20140242075, filed July 6, 2012 as PCT/EP2012/063339, which claimed priority to 61/504,994, filed July 7, 2011, DENMARK PA 2011 00519, filed July 6, 2011 and DENMARK PA 2012 00371 filed May 30, 2012).  However, the US20140242075 publication is not available as prior art to the present claims because the 61/504,994, DENMARK PA 201100519 and DENMARK PA 201200371 do not disclose E430G, E430S, much less the triple substitutions E345R or K, E430G or S, and S440Y or W in either one or both Fc polypeptides. Accordingly, the effective filing of US20140242075 publication is that of its PCT/EP2012/063339, which present application also claims priority to said PCT/EP2012/063339.  Therefore, the claims have again been found allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644